Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the term “a dielectric constant at 200C of at least 20 and not more than 120” is indefinite because it is unclear “at least 20 and not more than 120” of what unit. Is it a temperature degree? Clarification or correction is needed.
NOTE: For purpose of examination, it is presumed “at least 200C and not more than 1200C”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey, Jr. (US 2013/0240511) in view of Klaila (US 5,055,180)  and  WO 95/10403 all previously cited.  Regarding claim 1, Kimrey discloses microwave launchers providing enhanced field uniformity comprising (a) passing RF energy through at least one RF waveguide (par. 0086); (b) introducing at least a portion of said RF energy into an RF heating chamber (520) at least partially filled with a chamber liquid (par. 0085); (c) conveying said plurality of articles (through said RF heating chamber (par. 0141); and (d) heating said plurality of articles using at least a portion of said RF energy while said plurality of articles are conveyed through said RF heating chamber and submerged in said chamber liquid (par. 0141). However, Kimrey does not disclose the step of passing RF energy through at least one RF waveguide substantially filled with a waveguide liquid, wherein said RF energy has a frequency greater than 300 kHz and less than 300 MHz.  Klaila discloses the step of passing RF energy (16) with frequency range of from  300Mhz to about 300GHz through at least one RF waveguide (21) substantially filled with a waveguide liquid (col. 6, lines 13-45).  WO 95/10403 discloses RF energy with frequency range of from  10- 100MHz (page 13, lines 28-32).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Kimrey the step of passing RF energy through at least one RF waveguide substantially .
Regarding claim 2, Klaila discloses said RF waveguide (21) and said RF heating chamber (15) are open to one another and share the same liquid (Figure 1).  Regarding claim 3, Kimrey discloses said waveguide liquid and said chamber liquid each have a dielectric constant at 200 C of at least 200 C and not more than 1200 C (par. 0057).  Regarding claim 4, Kimrey discloses said liquid comprise water (par. 0060). Regarding claim 5, Kimrey discloses at least 90 percent of the interior volume filled with said waveguide liquid and said chamber liquid (par. 0071).  Regarding claim 6, Kimrey discloses the conveying of step (c) including maximum speed being 15 feet per second (fps), but does not disclose a rate of at least 20 particles per minute.  It would have been obvious to one ordinary skill in the art to have a rate of at least 20 particles per minute, since “a rate of at least 20 particles per minute” depends on user specific selected a size of the particles and the speed of conveyor. Regarding claim 7, Kimrey discloses during said conveying of step (c) said plurality of articles (350) are received in a carrier (352a, par. 0069).  Regarding claim 8, Kimrey discloses heating of step (d) – (i) is carried out at a pressure of at least 5 psig and not more than 80 psig (par. 0081), (ii) increases the average temperature of said articles by at least about 200 C (par. 0082), and (iii) increases the average temperature of said articles at a rate of at least 150 C/min (par. 0082).  Regarding claim 9, Kimrey discloses said heating of step (d) heats each of said articles to a minimum temperature of at least 1200 C (par. 0081).  Regarding claim 10, Kimrey discloses said articles are packaged foodstuffs and said heating of step (d) 0 C or more in said holding zone for a time sufficient to sterilize the packaged foodstuffs (par. 0136).  Regarding claim 12, Kimrey discloses said RF waveguide (518) has a substantially rectangular cross-section (par. 0085) with the broadest wall, wherein the broadest wall of said RF launcher is oriented substantially perpendicular to the direction of propagation of said articles through said RF heating chamber (Figure 6a, par. 0083), but does not disclose the broadest wall dimension being in the range of 5 to 40 inches and the narrowest wall dimension being in the range of 2 to 20 inches.  It would have been obvious to one ordinary skill in the art at the time the invention was made to have a rectangular waveguide with the broadest wall dimension being in the range of 5 to 40 inches and the narrowest wall dimension being in the range of 2 to 20 inches in order to suit for user specific application.  Regarding claims 13-14 and 18, Kimrey discloses said passing of step (a) includes passing RF energy through a plurality of RF waveguides (518), wherein said introducing of step (b) includes introducing RF energy from said plurality of RF waveguides (518) into said RF heating chamber (520, Figure 6a).  Regarding claims 15-17, Klaila discloses said RF energy is supplied from said common RF generator (16, Figure 1) to said plurality of RF waveguides (36, 21) via coaxial conductors (44).  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey, Jr. (US 2013/0240511) previously cited in view of WO 95/10403 previously cited by 0 C and 1400 C (par. 0081-par. 0082).  Kimrey also discloses the conveying of step (c) including maximum speed being 15 feet per second (fps), but does not disclose the step (c) conveying a plurality of foodstuff-containing articles through said RF heating chamber at a rate of at least 20 articles per minute and the RF energy has a frequency greater than 300kHz and less than 300MHz. WO 95/10403 discloses  RF energy has a frequency greater than 300kHz and less than 300MHz (page 13, lines 28-32).  It would have been obvious to one ordinary skill in the art to have a conveying system to convey plurality of foodstuff-containing articles with a rate of at least 20 particles per minute, since “a rate of at least 20 particles per minute” depends on user specific selecting size of the particles and the rate speed of conveyor and the RF energy has a frequency greater than 300kHz and less than 300MHz as taught by WO 95/10403 in order to suit user specific application.
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey, Jr. (US 2013/0240511) previously cited, in view of WO 95/10403 previously  passing at least a portion of the RF energy generated by said generator (16) through at least one RF waveguide (21) substantially filled with a waveguide liquid (Figure 1), wherein said as least a portion of the RF energy passes through said RF waveguide (21) prior to introduction into said RF heating chamber (15, col. 6, lines 13-45).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Kimrey/WO 95/10403 the step of passing at least a portion of the RF energy generated by said generator through at least one RF waveguide substantially filled with a waveguide liquid, wherein said as least a portion of the RF energy passes through said RF waveguide prior to introduction into said RF heating chamber as taught by Klaila in order to deliver microwave energy into the liquid filed chamber.  Regarding claim 22, Kimrey discloses subsequent to said heating of step (d), conveying said packaged foodstuffs from said RF heating chamber to a holding zone and holding the minimum temperature of said packaged foodstuffs at 1200 C or more in said holding zone for a time sufficient to sterilize the packaged foodstuffs (par. 0136).  
Claims 23, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey, Jr. (US 2013/0240511) previously cited, in view of WO 95/10403 previously cited by applicant.  Regarding claim 23, Kimrey/WO 95/10403 discloses substantially all 0 C (par. 0071).  Regarding claim 29, Kimrey discloses a pair of opposing RF launchers (522a, 522e, par. 0090) each configured to transmit RF energy into said RF heating chamber (520), wherein a broadest wall of each of said RF launchers is oriented substantially perpendicular to the direction of propagation of said articles through said RF heating chamber (Figure 6a).  Regarding claim 30, Kimrey discloses a pre-heating zone (12) upstream of said RF heating zone (16), a cooling zone downstream of said RF heating zone (22), and a holding zone (20) located between said RF heating zone (16) and said cooling zone (22, Figure 1a).
Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey, Jr. (US 2013/0240511) previously cited, in view of WO 95/10403 previously cited by applicant and further in view of Klaila (US 5,055,180) previously cited.  .  
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot in new ground of rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 18, 2022